JS 44 (Rey, 02/19)

The JS 44 civil cover sheet and the: information
provided by local rules of court

 

his form, appiove

    

¥y the Judicial Co

ia

:VaL RIOVEER'SH Reg 12/24/2b) \eade 4 bh 4

nel Hetgin neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
rence of the United States in September 1974, is _ for the use of the Clerk of Court for the

 

 

purpose of initiating the civil dodket sheet. (SEE INSTRUCTIONS ON NE. GE OF THIS FORM) ge @
1. (a) PLAINTIFFS Affe ; cn 1A re" Nese Socte. DEFENDANTS < in
1S ote S onbhen. : \ egos ABC Caer (Zvslnan =
Conhe. Pie lon SA. |
(b) County of Residence of First Listed Plaintiff County o esidence'ot First Kd efen

c) Attomeys (Fire Name, Address, and Telephone Number)
lo WEE ae

Momw

TT
Baten Go

(EXCEPT IN U.S. PLAINTIF:

~dtec |

   

> Gave “2605 Toe te
Fie igi as

Attorneys (if Known)

 

(IN US. PLAINTIFF

   

Cc

WO

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

O1. US. Government

Plaintiff

O 2. U.S. Government
Defendant

Federal Question

{U8 Government Not a Party)

0 4 Diversity

(indicate Citizenship of Parties in Item Il)

 

IV. NATURE OF SUIT @tace an “X” in One Box Only)

 

 

 

   

(Far Diversity Cases Only)

If. CITEZENSHIP OF PRINCIPAL PARTIES (Place an “x” in Que Box for Plaintiff

and One Box for Defendani)

PTF DEF PTF DEF
Citizen of This State O 1 © 1 Incorporated or Principal Place ag4 4
of Business In This State
Citizen of Another State O 2 OQ 2 Incorporated and Principal Place G65 O85
of Business In Another State
Citizen or Subject of a O3 © 3 Foreign Nation oO6 O6

Foreign Country

Click here for: Nature o

 

f Suit Code Descriptions.

 

   
 

 

 

  

 

 

 

 

 

 

   

 

 

   

 

 

 

 

 

 

 

  
  

 

 

 

 

 

 

 

 

 

is TORTS FORFEITURE/PENAL EY! [2 ees) BANKRUPTCY: OTHER'STATUTES «
G 110 insurance PERSONAL INJURY PERSONAL INJURY |0 625 Drug Related Seizure 3 422 Appeal 28 USC 158 375 False Claims Act
© 120 Marine G 310 Airplane fF 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (3f USC
1 130 Miller Act O 315 Airplane Product Product Liability 7 690 Other 28 USC E57 3729(a))
1 140 Negotiable Instrument Liability CF 367 Health Care/ (1 400 State Reapportionment
C1 £50 Recovery of Overpayment {0 320 Assauit, Libel & Pharmaceutical = PROPERTY-RIGHT: -)0 416 Antitrust
& Enforcement of Judgment Slander Personal Injury CO 820 Copyrights 0 430 Banks and Banking
C1 £41 Medicare Act 1 330 Federal Employers’ Product Liability C1 830 Patent O 450 Commerce
OG £52 Recovery of Defaulted Liability G 368 Asbestos Personai CI 835 Pateat - Abbreviated C) 460 Deportation
Student Loans GC 340 Marine Injury Product New Dmg Application | 470 Racketeer Infizenced and
(Excludes Veterans) CO 345 Marine Product Liability CO) 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [2 OR: SOCIAL SECURITY: |0 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle QO 370 Other Fraud OF 710 Fair Labor Standards O 861 HIA (1395ff) O 485 Telephone Consumer
160 Stockholders” Suits 0 355 Motor Vehicle G 371 Truth in Lending Act ( 862 Black Lung (923) Protection Act
CF 190 Other Contract Product Liability © 380 Other Personal 01 720 Labor/Management 0 863 DIWC/DEWW (405(2)) “7 Cable/Sat TV
4 195 Contract Product Liability [CO 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 Secuntties/Commodities/
GF 196 Franchise Injury G 385 Property Damage 0 740 Railway Labor Act 0 845 RST (405¢2)) Exchange
O 362 Personal Injury - Product Liability (1 751 Family and Medical 7) $90 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultural Acts
| ‘REAE PROPERTY: LYIE RIGHT. ‘PRISONER:PETITIONS::|]01 790 Other Labor Litigation EDERAL TAX: SUITS*22| C1] 893 Environmental Matters
240 Land Condemnation G 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement CT 870 Taxes (U.S. Plaintiff 0] 895 Freedom of Information
220 Foreclosure CF 441 Voting O 463 Alien Detainee Tacome Security Act or Defendant) Act
G 230 Rent Lease & Ejectment FF 442 Employment O 510 Motions to Vacate 871 IRS—Third Party O 896 Arbitration
G 240 Torts to Land O 443 Housings Sentence 26 USC 7609 0 899 Administrative Procedure
OF 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
OF 290 All Other Real Property 445 Amer, w/Disabilities -]( 535 Death Penalty Agency Decision
Employment Other: G 462 Naturalization Application [7 950 Constitutionality of
G 446 Amer, w/Disabilities -|( 340 Mandamus & Other |G 465 Other Immigration State Statutes
Other OF 550 Civit Rights Actions
448 Education 555 Prison Condition
C1 560 Civii Detainee -
Conditions of
fo Confinement
' ORIGIN (Place an "XN" in One Box Only)
Original 2 Removed from O 3. Remanded from (1 4 Reinstatedor © 5 Transferred from O 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Crvif Statute under wie are ing Pe not site dgrisdictional statites nies diversity):
VI. CAUSE OF ACTION Brief description of cause: a . QT
Se eut i hyo, T feu & e ay CG
VIL REQUESTED IN [1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if derfianged in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. OO OOF JURY DEMAND: Yes ONo
—
VIEL RELATED CASE(S)
inst, jors);
IF ANY (See RSIMIEBONS. GE DOCKET NUMBER
DATE SIGKHATURE OF TORY RECORD
eet ff G
FOR OFFICE USE ONLY ft ) 4
1 70
RECEIPT # AMOUNT veel JUDGE MAG, JUDGE

 

 
an: UNITED STATES DISTRICT COURT
“ov EE SEATS ISTRICE COURT Pager? of 34

DESIGNATION FORM
se plaintiff’ to indicate the category of the case for the purpose of assignment to the apprepriate calendar, ‘|

  
    

    

(to be used yd iuisep
ea

Address of Plaintiff: Kaosiose Korat Secrets \34G Ss. Mors bein ei 0. A 19 IF {le

NV
Address of Defendant: Ac Coe he \ \ 3409 %, Gee Shy cect “Ohile ‘ Q K- (il O (
Place of Accident, Incident or Transaction: hi lode \ Ole. QA

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes
previously terminated action in this court?

 

 

2. Boes this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes Nof
numbered case pending or within one year previously terminated action of this court? —

 

 

 

4, Is this case a second or successive habeas corpus, soci
case filed by the same individual?

 

 

 

 

   

security appeal, or pro se civil rights Yes N Ly

 

I certify that, to my knowledge, the within case C1 is / is ot related to any case nofy pending or within one year previously terminated action in
this court except as noted above.

DATE: la\ \g 2084 79

Attorney-at-Law / Pro Se Plaintiff Attorney LD, # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

 

 

 

 

 

A, Federal Question Cases: 3. Diversity Jurisdiction Cases:
[Y 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
L] 2. FELA [] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury [| 3. Assault, Defamation
[| 4. Antitrust [|] 4. Marine Personal Injury
5, Patent [] 5. Motor Vehicle Personal Injury
H 6. Labor-Management Relations CL] 6. Other Personal Injury (Please specify):
Cl] 7. Civil Rights LJ] 7. Products Liability
Habeas Corpus [] 8. Products Liability - Asbestos
9. Securities Act(s) Cases E] 9 All other Diversity Cases
10. Social Security Review Cases {Please specify):
11. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
L JAS YAK WK j-lo Mm , counsel of record or pro se plaintiff, do hereby certify:

 

uant to Local Civil Rule 53.2, § 3(c} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
xceed the sum of $150,600.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

     

Sign hére“ff applicable 20 gr 79

Attorney-at-Law / Pro Se Plaintiff ditorney LD. # if applicable)

pate: _\2 \2 4\ \A

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R-C.P. 38,

 

Civ, 609 (572018)

nel 26 28

 

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 3 of 34

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

Mo Ne }
wee“ CAST MANAGEMENT TRACK DESIGNATION FORM

 

CIVIL ACTION

 

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255, ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d)} Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special (op

management cases.)

 

 

 

(f} Standard Management — Cases that do not fall into any one of the other tracks. ( )

in) ail (4 Mo MANY So loey hroheloet rv vil 4 CH alent Ws)
Date Attorney-at-law ’ Attorney for | co :
OVS-735-335z7. AS -OIl-7¢F6 (nislam émk lewaroup com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

yb 24 28

 

 

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 4 of 34

Plaintiffs

1. American Hypnotherapy Society, LLC 1536 S. Marston Street, Philadelphia, PA

2. Bestview, LLC 6111 Wheeler St., Philadelphia, PA

3. Burwood International Investment, LLC 2934 N, Ringgold Street, Philadelphia, PA.

4. Plaintiff CAN Solution, LLC is a Pennsylvania Limited Liability Company 2030 Plum
Street in Philadelphia County of Pennsylvania.

5. D&E HK Company, LLC 38 N, Frazier St. in Philadelphia County of Pennsylvania. |

6. Eddie Luk Investments, LLC 2955 N. Bambrey Street in Philadelphia County of
Pennsylvania.

7. Fortune Well, LLC is a Pennsylvania Limited Liability Company 5561 Chancellor Street
in Philadelphia County of Pennsylvania.

8. IP Global Investment, LLC is a Pennsylvania Limited Liability Company 1830 E. Airdrie
Street in Philadelphia County of Pennsylvania.

9. Jessie Investments, LLC is a Pennsylvania Limited Liability Company 5930 Belmar
Street in Philadelphia County of Pennsylvania.

10. Lawrence Simple Homes, LLC is a Pennsylvania Limited Liability Company 5715
Malcolm Street in Philadelphia County of Pennsylvania.

11. LPES Investments, LLC is a Pennsylvania Limited Liability Company 1153 S. 54" Street
in Philadelphia County of Pennsylvania.

12. Nadiahon, LLC is a Pennsylvania Limited Liability Company 4357 N. 7" Street in
Philadelphia County of Pennsylvania.

13. PLES Investments, LLC is a Pennsylvania Limited Liability Company 5213 Westminster

Street in Philadelphia County of Pennsylvania.
14.

15.

16.
17.

18,

19.

20.
al.

22.

23.
| 24.
25.
26,

27,

28.

29,

Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 5 of 34

PR Forever Win, LLC is a Pennsylvania Limited Liability 6345 Wheeler Street in
Philadelphia County of Pennsylvania.

Samfield, LLC is a Pennsylvania Limited Liability Company 311 E. Albanus Street in
Philadelphia County of Pennsylvania.

SELP Investments, LLC 5624 N. 10" Street in Philadelphia County of Pennsylvania.
Standing Moai Investment, 853 N. 47" Street in Philadelphia County of Pennsylvania.
Tinwan Company, LLC 1944 E. Birch Street and 2520 S. Felton Street in Philadelphia
County of Pennsylvania.

Touch Blessing, LLC 2612 S. Bonaffon St. Street in Philadelphia County of
Pennsylvania.

Vania Bright, LLC 5441 Spruce Street Philadelphia County of Pennsylvania.

Whole Win Assets, LLC 121 N. Vogdes Street in Philadelphia County of Pennsylvania.
Whole Win Capital, LLC 3629 N. Bouvier Street in Philadelphia County of
Pennsylvania. |

Wind See, LLC 4931 Hoopes Street in Philadelphia County of Pennsylvania.

Y L Tang Co., LLC 4851 N. Hutchinson Street in Philadelphia County of Pennsylvania.
InvestRealty Il, LLC 1428 W. York Street in Philadelphia County of Pennsylvania.
investRealty III, LLC 5716 Commerce Street in Philadelphia County of Pennsylvania.
Sidney Shuay is an individual who resides at 33 Avignon Drive, Morris Plains, NJ 07950
who acquired property address 1607 Harrison Street in Philadelphia County of
Pennsylvania. |

Alphabet Philly, LLC 4850 N Brown Street in Philadelphia County of Pennsylvania, |

JD CPW, LLC 1955 73" Street in Philadelphia County of Pennsylvania.
Case 2:19-cv-06116-RBS Document 1 Filed 12/24/19 Page 6 of 34

30..Land Winner, 521 N. 58" Street in Philadelphia County of Pennsylvania.
31. Loveg, LLC 1332 N. 59" Street in Philadelphia County of Pennsylvania.
32, Mana International, LLC 1438 N. 27" Street in Philadelphia County of Pennsylvania.

33. TOUT USA, LLC 1617 Wakeling Street in Philadelphia County of Pennsylvania.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 7 of 34

Defendants

SMA W RYN

ABC Capital Investments, LLC, 305 N. 3™ Street, Philadelphia, PA 19106
ABC Capital Realty; LLC, 305 N. 3 Street, Philadelphia, PA 19106
Philly Acquisitions, LLC, 1218 N. Marshall Street, Philadelphia, PA 19122
Giovanni Real Estate, LLC 305 N. 3 Street, Philadelphia, PA 19106

New Philly Construction, LLC 305 N. 3" Street, Philadelphia, PA 19106
Stateside-Philly, LLC, 305 N. 3 Street, Philadelphia, PA 19106

Jason “Jay” Walsh, 305 N. 3“ Street, Philadelphia, PA 19106

Karen Lee-Walker, 305 N. 3™ Street, Philadelphia, PA 19106

 
Case 2:19-cv-06116-RBS Document 1 Filed 12/24/19 Page 8 of 34

  
 

f UY DB 3 UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

ALPHABET PHILLY, LLC et. al. ) 19 6116
)
Plaintiff, } COMPLAINT FOR VIOLATION
} OF THE FEDERAL SECURITY
y- LAWS AND RICO
)
ABC CAPITAL INVESTMENTS, LLC )
et. al, ) DEMAND FOR A JURY TRIAL
Defendant. )
)
)
JURISDICTION AND VENUE
1. This Court has jurisdiction over this action pursuant to 28 U.S.C..§ 1331, case involving a
federal question.
2. This Court also has jurisdiction over this action pursuant to Sections 20(b), 20(d)(1) and

22(a) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 774), T7t(dy(1) & 77v(a)],
Sections 21(d)(1), 21(d)(3)(A), 21 (e) and 27(a) of the Securities Exchange Act of 1934 (“Exchange
Act”) [15 U.S.C. §§ 78ud)(1), 78u(d)(3){A), 78uce) & 78aa(a)}, and Sections 209(d), 209(e})(1)
and 214(a) of the Investment Advisers Act of 1940 (“Advisers Act”) [15 U.S.C. §§ 80b-9(d), 80b-
9(e)(1) & 90b-14(a)]. The Court also has jurisdiction over this action pursuant to sections 18
U.S.C.A. §§ 1961-1968, violations of the Racketeer Influenced and Corrupt Organizations Act
(“RICO”).

3. Defendants have, directly or indirectly, made use of the means or instrumentalities of
interstate commerce, of the mails, or of the facilities of a national securities exchange in connection -

with the transactions, acts, practices and courses of business alleged in this complaint.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 9 of 34

4. Venue is proper in this district pursuant to Section 22(a) of the Securities Act [15 U.S.C. §
771¥(a)|, Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a}], and Section 214(a) of the
Advisers Act [15 U.S.C. § 90b-14(a)], because certain of the transactions, acts, practices and
courses of conduct constituting violations of the federal securities laws occurred within this district
and the defendant resides in this district.

INTRODUCTION
5, This is a securities fraud action on behalf of Plaintiffs who purchased real estate from the
Defendants between 2014-2019. This action is brought against the Defendants and certain of its.
officers and/or directors for violations of the Securities Exchange Act of 1934 (“the 1934 Act”)
and Racketeer Influenced and Corrupt Organizations Act (“RICO”) 18 U.S.C.A. §§ 1961-1968.
6. The Plaintiffs are foreign investors who confided in the Defendants to handle their real
estate investments in Philadelphia, Pennsylvania.
7. The Defendants are a real estate investment company based in Philadelphia, Pennsylvania
who unequivocally held themselves out to be a one-stop shop for overseas and United States real
estate clients. They were engaged to locate, renovate, and manage properties for hands-off
international and national clients, in order to establish cash-flow producing investment properties.

SUMMARY OF THE ACTION

8. This case involves ABC and its affiliates (“Defendants”) which entered into multiple false
and misleading agreements with the Plaintiffs regarding the Defendant’s guarantee to provide the
Plaintiffs with a fixed return on their investments.

9, In each real estate transaction, Plaintiffs entered into a real estate transaction with a
guaranteed fixed return in which the seller, renovators, property manager, and the warrantors were

all owned and operated by the same individuals.

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 10 of 34

10, ABC used Investor funds to make regular and/or requested distributions to Foreign
Investors, which reinforced the false narrative the Foreign Investors’ funds were adequately ~
invested and available to withdraw.
11. This false narrative enabled ABC to convince The Foreign Investors to keep their money
invested and/or re-invest when their existing investments purportedly “matured.”
12. ABC operates a typical Ponzi scheme. by utilizing new investor’s investments to distribute
to pre-existing investors owed a guaranteed fixed return.
13. Asaresult of the Defendants’ false and misleading statements, the Plaintiffs’ acquired the
investment properties with the intention of receiving passive income, however were left with
properties unrenovated and mired with expenses including but not limited to taxes, city fines and
costs, utility bills forcing them manage it from across the globe.

PARTIES
14, Defendant, ABC Capital Investments, LLC is a Pennsylvania Limited Liability Company
operates an investment vehicle for. individuals to acquire real estate located, renovated and
managed by the company and its affiliates for overseas clients.
15. Defendant, ABC Capital Realty, LLC is a Pennsylvania Limited Liability Company
operates an investment vehicle for individuals to acquire real estate located, renovated and
managed by the company and its affiliates for overseas chents.
16. Defendant, Giovanni Real Estate, LLC is a Pennsylvania Limited Liability Company which
operates an investment vehicle for individuals to acquire real estate located, renovated and

managed by the company and its affiliates for overseas clients.

 

 
Case 2:19-cv-06116-RBS. Document 1 Filed 12/24/19 Page 11 of 34

17. Defendant, New Philly Construction, LLC is a Pennsylvania Limited Liability Company
which operates an investment vehicle for individuals to acquire real estate located, renovated and
managed by the company and its affiliates for overseas clients.

18. Defendant, Stateside-Philly, LLC is a Pennsylvania Limited Liability Company which
operates an investment vehicle for individuals to acquire real estate located, renovated and
managed by the company and its affiliates for overseas clients.

19. Defendant, Philly Acquisitions, LLC is a Pennsylvania Limited Liability Company which
operates an investment vehicle for individuals to acquire real estate located, renovated and |
managed by the company and its affiliates for overseas clients.

20. Defendant, Jason “Jay” Walsh, is the co-founder and partner of ABC Capital Investments,
LLC, a Pennsylvania Limited Liability Company that operates as an investment vehicle for
individuals to acquire real estate located, renovated and managed by the company and its affiliates
for overseas clients.

21, Defendant, Karen Lee-Walker, is an agent of ABC Capital Investments, LLC, a |
Pennsylvania Limited Liability Company that operates as an investment vehicle for individuals to
acquire real estate located, renovated and managed by the company and its affiliates for overseas
clients.

22; Defendants in paragraphs 15 — 21 are hereinafter referred to as “ABC,”

23. Plaintiff American Hypnotherapy Society, LLC is a Pennsylvania Limited Liability
Company formed by Defendants for the benefit of a foreign investor to acquire 1536 S. Marston

Street in Philadelphia County of Pennsylvania.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 12 of 34

24, Plaintiff Bestview, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 6111 Wheeler St. and 502 E. Courtland
Street in Philadelphia County of Pennsylvania.

25. Plaintiff Burwood International Investment, LLC is a Pennsylvania Limited Liability
Company formed by Defendants for the benefit of a foreign investor to acquire 2934 N. Ringgold
Street in Philadelphia County of Pennsylvania.

26. ‘Plaintiff CAN Solution, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 2030 Plum Street in Philadelphia County
of Pennsylvania.

27. Plaintiff D&E HK Company, LLC is a Pennsylvania Limited Liability Company formed
by Defendants for the benefit of a foreign investor to acquire 38 N. Frazier St. in Philadelphia
County of Pennsylvania. |

28. Plaintiff Eddie Luk Investments, LLC is a Pennsylvania Limited Liability Company
formed by Defendants for the benefit of a foreign investor to acquire 116 N. 53 Street and 2955
N. Bambrey Street in Philadelphia County of Pennsylvania.

29, ‘Plaintiff Fortune Well, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5561 Chancellor Street in Philadelphia
County of Pennsylvania.

30, Plaintiff IP Global Investment, LLC is a Pennsylvania Limited Liability Company formed
by Defendants for the benefit of a foreign investor to acquire 1830 E. Airdrie Street in Philadelphia

County of Pennsylvania.

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 13 of 34

31. — Plaintiff Jessie Investments, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5930 Belmar Street in Philadelphia
County of Pennsylvania. |
32. Plaintiff Lawrence Simple Homes, LLC is a Pennsylvania Limited Liability Company
formed by Defendants for the benefit of a foreign investor to acquire 5715 Malcolm Street in
Philadelphia County of Pennsylvania,
33. Plaintiff LPES Investments, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 1153 8. 54'" Street in Philadelphia
County of Pennsylvania.
34. Plaintiff Nadiahon, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 4357 N. 7" Street in Philadelphia County
of Pennsylvania,
35. Plaintiff PLES Investments, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5213 Westminster Street in Philadelphia
County of Pennsylvania.
36. Plaintiff PR Forever Win, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 553 S. Salford Street, 5856 Angora
Terrace and 6345 Wheeler Street in Philadelphia County of Pennsylvania.
37. Plaintiff Samfield, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 311 E. Albanus Street in Philadelphia

County of Pennsylvania.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 14 of 34

38. Plaintiff SELP Investments, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5624 N. 10" Street in Philadelphia
County of Pennsylvania.

39. Plaintiff Standing Moai Investment, LLC is a Pennsylvania Limited Liability Company
formed by Defendants for the benefit of a foreign investor to acquire 853 N. 47" Street in
Philadelphia County of Pennsylvania. |

40. _—_—‘ Plaintiff Tinwan Company, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 1944 E. Birch Street and 2520 S. Felton
Street in Philadelphia County of Pennsylvania.

41. Plaintiff Touch Blessing, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 2612 S. Bonaffon St. Street in
Philadelphia County of Pennsylvania.

42, Plaintiff Vania Bright, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5441 Spruce Street and 1363 Unity
Street in Philadelphia County of Pennsylvania.

43. Plaintiff Whole Win Assets, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 121 N. Vogdes Street in Philadelphia
County of Pennsylvania.

44, Plaintiff Whole Win Capital, LLC is a Pennsylvania Limited Liability Company formed
by Defendants for the benefit of a foreign investor to acquire 3629 N. Bouvier Street in

Philadelphia County of Pennsylvania.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 15 of 34

45, Plaintiff Wind See, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 4931 Hoopes Street in Philadelphia
County of Pennsylvania. | |
46. Plaintiff Y L Tang Co., LLC is a Pennsyivania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 4851 N. Hutchinson Street in
Philadelphia County of Pennsylvania.

47, Plaintiff InvestRealty II, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 1428 W. York Street in Philadelphia
County of Pennsylvania.

48. Plaintiff InvestRealty II, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 5716 Commerce Street: 3634 N. 19"
Street; and 4670 Mulberry Street in Philadelphia County of Pennsylvania.

49, | Plaintiff Sidney Shuay is an individual who resides at 33 Avignon Drive, Morris Plains,
NJ 07950 who acquired property address 1607 Harrison Street in Philadelphia County of
Pennsylvania.

50. ‘Plaintiff Alphabet Philly, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 4850 N Brown Street in Philadelphia
County of Pennsylvania. |

51. Plaintiff JD CPW, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 1955 73™ Street in Philadelphia County

of Pennsylvania.
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 16 of 34

52. Plaintiff Land Winner, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 521 N. 58" Street in Philadelphia County
of Pennsyivania. |
53. Plaintiff Loveg, LLC is a Pennsylvania Limited Liability Company formed by Defendants
for the benefit of a foreign investor to acquire 105 N. Felton Street; 1332 N. 59" Street; and 3063
N. 26" Street in Philadelphia County of Pennsylvania.
54, Plaintiff Mana International, LLC is a Pennsylvania Limited Liability Company formed by
Defendants for the benefit of a foreign investor to acquire 1438 N. 27"Street in Philadelphia
County of Pennsylvania.
55. Plaintiff TOUT USA, LLC is a Pennsylvania Limited Liability Company formed by |
Defendants for the benefit of a foreign investor to acquire 1617 Wakeling Street; 1532 N. Felton
| Street; and 4723 N. 15" Street in Philadelphia County of Pennsylvania.
56. Plaintiffs in paragraphs 23 — 55 are hereinafter referred to as the “Foreign Investors” or
“Plaintiffs.”

FACTS
ABC’S INVESTMENT ENTERPRISE

57. ABC Capital Investments, LLC (“ABC”) is a business which owns, operates or manages
properties through various related entities with the purpose of selling them to individuals in
exchange for a guaranteed return of their investment. Each purchaser (“Investor”) enters into an
Agreement of Sale and Property Management Agreement with ABC and its affiliates for the
renovation, management and/or collection of rent based upon their dollars invested and property
selected.

58. ABC uses its website as well as other digital marketing mechanisms such as YouTube to

advertise its business practices. The website www.abccapitalinvestments.com explicitly

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 17 of 34

guaranteed a fixed return through guaranteed rental income on all acquisitions with a “Passive
Income with Turn-Key Rental.” Moreover, ABC describes their business as “hands off real estate”
catering to clients outside of Pennsylvania and many being international with high returns on
investment of “10% - 40%”.

59, Upon agreeing to terms on a property, ABC and the Investor entered into an Agreement
of Sale utilizing the Pennsylvania Association of Realtors’ Standard Agreement for the Sale of

Restate (“Agreement of Sale or AOS”). An Addendum to the AOS includes a warranty on behalf

of ABC for the following:

a. 3-year warranty for all maintenance costs;

b. Roof warranty for 15 years;

c. Guaranteed rent for 3 years (the amounts of guaranteed rent is varied per
transaction);

d. Statement regarding new tenant will be secured at no costs to the client for the first
3 years, if current tenant relocates;

e, Investor has no obligation for payment to secure tenants for first 3 years;

f. Inspection rights for the investor after the completion of any renovations;

g. A warranty for all of the above rights are provided by ABC as well as the other co-
defendants for whom they share same ownership which include but is not limited
to: ABC Capital Realty, LLC, Giovanni Real Estate, LLC, New Philly
Construction, LLC, Stateside- Philly, LLC and Philly Acquisitions, LLC.
60. To complete the transaction, ABC creates Limited Liability Companies for the Foreign
Investor used as a conduit in purchasing the property in question from ABC.
61. At closing, the Investor enters into a Property Management Agreement (“PMA”) with
ABC or an affiliate, setting forth the fixed return amount the Investor is to receive per year
based upon rents collected solely upon the efforts of ABC and its affiliates,

62. Additionally, the PMA contains exhibits for the calculated amount of the annual net return

and a buyback option for the Investor to sell the property back to ABC.

10
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 18 of 34

63.  Atclosing, the Investor pays the agreed upon fixed acquisition cost along with the closing
costs necessary to transfer the property to the newly formed entity.
64. In certain transactions, ABC provides renovation services for the property necessary to
receive returns from expected rental income. In these transactions, the Investor is responsible for
the payment of such costs at closing.
65. At closing, the Investor does not take control of the property, but instead the property is
controlled by ABC as set forth in the PMA to provide the monetary return as set forth in its
documents.

DEFENDANT’S RACKETEERING ACTIVITIES
66, From 2012 — 2019, ABC sold properties to the Foreign Investors with assurances and
covenants they had no expectation of satisfying.
67. ABC initiated a business relationship with Jubilee Capital Limited (“Jubilee”), a real estate
brokerage firm serving clientele in Asia (particularly Hong Kong) to purchase investment
properties.
68. ABC’s Chief Operating Officer Jay Walsh negotiated a brokerage agreement with Jubilee
for Jubilee’s assistance in securing his international.

69. ABC made the following false statements to Jubilee:

a. All investors would receive a guaranteed 3-year payment of rental income;

b, All investors would have the ability to sell back their property with no restrictions
at the conclusion of the 3-year property management term; and

c. All renovations would be completed within the timeframes set forth in the closing

documents and would be completed sufficiently to secure new tenants necessary to
deliver the investor’s their guaranteed returns.

70. In reliance on the commission based brokerage agreement, Jubilee began soliciting its

foreign clientele with ABC’s investment opportunities.

11

 

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19. Page 19 of 34

71. ‘To date, ABC refuses to pay Jubilee’s commission which now exceeds Fifty Thousand
Dollars ($50,000).

72. ABC and its related entities fraudulently collected renovation costs and management fees
refusing to provide the Foreign Investors an annual return as agreed upon.

73. — First, ABC would discontinue the monthly rental income to be provided to the Investor as _
within months of entering into the PMA. |

74. When questioned regarding the rental income, ABC would make excuses and claims about
the City of Philadelphia’s Licenses and Inspections department delaying their ability to rent the
properties.

75. From the time period of 2012 through 2019, ABC was responsible for more than $1M in
rental income owed to the Foreign Investors for which less than $200,000.00 was distributed.

76, In addition to failing to make the rental income payments, ABC also failed to renovate the
properties consistent with the agreement and/or failed to manage the maintenance of the properties
including real estate taxes, utilities’ costs and numerous L&I violations.

77. For example. Plaintiff PLES Investments paid more than $51,000 for renovations in July
2017, however, in two years the property remained boarded up and inhabitable. See Axhibit A.
78.  Inaddition to taking the Investor’s money for renovations without completing the repairs,
ABC and its affiliates refused to pay utilities and maintenance expenses which became borne upon
the Foreign Investors.

79, In fact, multiple Foreign Investors incurred thousands of dollars in costs to maintain their
properties including but not limited to real estate taxes, utilities expenses and L&I fines based upon

the ABC’s renovations failing to meet the City’s regulations.

12

 
Case 2:19-cv-06116-RBS Document 1 Filed 12/24/19 Page 20 of 34

80. ABC was able to perpetuate their scheme against the Investors because the registered
addresses of the Foreign Investor’s entities were properties controlled, owned or managed by ABC.
81. Based upon this control, ABC was able to continue the perpetuation of their fraudulent
schemes, as the Foreign Investors were never received the various correspondences from the City
regarding these issues.

82. In addition to controlling the registered offices of the Foreign Investor, ABC also owned,
managed, or controlled the related parties responsible for property management and renovations.
83, ABC was able to continue this fraud by utilizing funds retrieved from new investors for
other properties, to then pay off its pre-existing obligations.

84. In fact, whenever an Investor attempted to utilize ABC’s buyback option per the closing
documents, the Foreign Investors were delayed until ABC was able to find a new investor to
purchase the property.

85, However, as new clients became scarce, ABC thereafter refuted on its obligations to make
their annual returns and other terms of their investment.

86. By controlling the related entities responsible for the repairs of the property and using new .
cliént’s investments to repay the Investors’ annual returns, ABC was able to disguise the source
of the funds and/or the status of the properties capable of collecting the rental return.

DEFENDANTS MISREPRESENTED RENTAL INCOME BEING COLLECTED UNDER THE
_ INVESTMENT CONTRACTS

87. Per the Closing Documents, Foreign Investors were scheduled to receive monthly returns
from rental income collected by Defendants, In some instances, these amounts were guaranteed.
88. Investors received monthly returns from alleged renters, however, many properties were

never renovated and were inhabitable. -

13
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 21 of 34

89. Plaintiff, Burwood International Investment, LLC (“Burwood”) acquired property from
Defendants in April 2016 for property 2934 N. Ringgold Street (“Ringgold Property”) including
Twenty Eight Thousand and Five Hundred ($28,500) of renovation costs.

90. ABC entered an AOS and PMA with Burwood consistent with its investment practices
guaranteeing rental returns for 3 years at $725.00 per month, no maintenance costs, and ABC to
serve as the Property Manager responsible for all property expenses. See Exhibit B.

91. For 2016 and 2017, ABC failed to make any rental income payments to Burwood.

92. However, in 2018 ABC began allegedly collecting rental payments from a tenant for the
Ringgold Property in the amount of $725.00 per month.

93. ABC sent monthly statements to Burwood detailing $725.00 per month of rental payments
and expenses of $179.50, with a net return to Burwood of $545.50. See Exhibit C.

94, Despite ABC’s statements for thirteen months of alleged returns, the Ringgold property
was hever repaired and there were no tenants ever occupying the property.

95. In September 2018, while ABC allegedly collected $725.00 per month for rent the
Ringgold Property had boarded windows and doors and a poster from Philadelphia’s Licenses and
Inspection forbidding entrance into the property. See Exhibit D.

96. The Ringgold Property remains in the same condition as of September 2019.

97. Inaddition, in February 2018 the Philadelphia Licenses and Inspections cited the Ringgold
Property for several violations including having a vacant iand structure without a license. See
Exhibit E.

98. The practices of providing false rental income payments to the Foreign Investors created a

false belief the Investment Enterprise was generating revenue.

“14

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 22 of 34

99. The distribution of false rental income were assurances to the Foreign Investor their
investment was generating income as expected and falsely represented the viability of their
investment.
100. For 2018, Defendants submitted statements demonstrating payments owed to Foreign
Investors from rental income in excess of $250,000 for approximately thirty-one separate
properties.
161. Despite the Investors receiving positive returns from Defendants, at least twenty of the
respective properties during this time period had invalid rental licenses. Therefore, the Defendants
were illegally renting the properties if at all.
102. However, upon additional investigation during this same time period at least eleven
properties were vacant and received Licenses & Inspections violations for failing to maintain a
vacant property license.
103. Defendants misled the Investors to believe during this period the Investment Enterprise
was generating income however, most of the properties could not lawfully rent the premises and
at least one-third of the properties were abandoned and/or vacant.

DEFENDANT’S MISREPRESENTED RENOVATIONS COSTS TO FURTHER THE INVESTORS’

INVESTMENT AS THE FUNDS WERE NOT USED TO RENOVATE THE PROPERTIES

104. In addition to misrepresenting the existence of rental income, the Defendants collected
renovation costs for properties which were never renovated.
105. Plaintiff, Land Winner invested Thirty-Eight Thousand and Five Hundred Dollars
($35,500) with Defendants by acquiring property address 521 N. 58" Street, Philadelphia, PA

19131 (“58" Street Property”) on July 7, 2016. See Exhibit F.

15

 

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 23 of 34

106. Inthe AOS, Defendants agreed to warranty the guaranteed rental income of $1,250 for 3
years, roof warranty for 15 years and a property maintenance warranty for 3 years with no
additional costs to the Investor. See Exhibit G.

107. In addition to the acquisition costs, Land Winner paid an additional Fifty-Nine Thousand
and Five Hundred Doilars ($59,500) to Defendant, New Philly Construction for renovations costs
to generate income as part of the Investment.

108. Since the closing on July 7, 2016, Defendants failed to perform any renovations to the 58"
Street Property despite misleading Land Winner by providing rental income in 2018.

109. From March 2018 until January 2019, Defendants issued monthly statements to Land
Winner acknowledging $1,250.00 monthly of rental income. See Exhibit A,

110. However, as of September 2019 the 58" Street Property was in the same abandoned and
_ inhabitable state prior to the Investor’s investment in 2016, See Exhibit I

111. Moreover, Defendants failed to apply for a rental license to rent the property throughout
this term and received numerous Licenses and Investigations code violations for failing to have a
vacant property license.

112. These deceitful practices demonstrated with the Foreign Investors were a consistent
practice by the Defendants’ in its dealings within the Investment Enterprise.

DEFENDANT’S MISREPRESENTED THE PAYMENT OF PROPERTY EXPENSES THAT WERE
DEDUCTED FROM RENTAL INCOME COLLECTED

113. Defendants fraudulently maintained the Foreign Investor’s property by deliberately failing
to pay expenses associated with maintaining the premises such as utilities, code enforcement

violations and taxes.

114. As advertised in Defendants’ solicitation, the Investors’ investment was a “hands-off

property” with Defendants maintaining the investment properties.

16
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 24 of 34

115. Despite these assurances, the Defendants deliberately used the investment funds and any
rent collected for their own personal benefit.

116. Plaintiff, Mana International (“Mana”) acquired 1438 S. 27" Street, Philadelphia, PA
19146 on December 1, 2014 for a purchase price of $71,600 (“27" Street Property”).

117. Mana entered a PMA and AOS which mandated Defendants were responsible for all
maintenance for 3 years as well as guaranteed fixed rental income for the same period. See Exhibit
J,

118. Defendants had zero intentions to maintain the 27" Street Property as the real estate taxes
were not paid from 2014 through 2017.

119. Despite their obligations, Defendants allowed the 27" Street Property to become
delinquent in Philadelphia Real Estate taxes and a petition to sell was filed by the City of |
Philadelphia’s collection firm. See Exhibit K.

120. All notices and/or filings were served upon the 27" Street property, which was exclusive
controlled, managed and operated by Defendants.

121. However, Defendants didnot respond to any of the court’s notices and the property was
sold via Sheriffs sale on/or about July 9, 2019. See Exhibit K. |

122. Despite its pending foreclosure, Defendants issued Rental Statements (“Statement”) to
Mana during 2018 identifying rental income.of $900/month. See Exhibit L.

123. In addition to the Property Manager’s 10% fee, the Defendants were also deducting from
the rental income payment of taxes, which were never paid. See Exhibit L.

124. Defendants carried on this practice of fraudulently billing for taxes, utilities and other
maintenance items to the Investors through the Statements, however they were not paying the

respective debts.

17
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 25 of 34

125. Instead, Defendants were using the monies received to continue its fraudulent enterprise
and distributing fraudulent returns to incoming investors.

DEFENDANT’S MISREPRESENTED THE BUYBACK PROVISIONS OF THE INVESTMENT
CONTRACTS

126. Defendants misrepresented the buyback provisions set forth in the Investment Contracts
thereby defrauding the Investors who attempted to withdraw from the Investment Enterprise.
127. Defendants provided the Foreign Investors a buyback option providing the Foreign
Investors a security to ensure they would not lose money in the Investment Enterprise.
128. The buyback option would be predominantly found in the PMA however, it was also
present in some Investors AOS. See Exhibit M.
129, Despite having a buyback option, the Defendants would refuse to honor the established
pre-set price or the Foreign Investors would incur a significant loss in selling the property to
Defendants.
130. Plaintiff, IP Global Investment, LLC (IP Global’) acquired 1830 E. Airdrie Street,
Philadelphia, PA 19124 on/or about January 26, 2015 for a purchase price of $68,000 (“Airdrie
Street Property”). |
131. After three years of receiving none of the promises set forth by the Defendants, IP Global’s
members, Ngai Wing Lui and Hoi Wah Leung entered into an agreement with Defendants to sell .
the Airdrie Street Property for a purchase price of $68,000.
132. IP Global’s buyback Option executed on January 26, 2015, states:
“ABC Capital Investments, LLC will buyback 1830 East Airdrie, Phila., PA in the amount
of $68,000. The buyback will be exclusively offered from the end of this property
management agreement for 3 months. The offer will expire at the end of the 90" day after
the expiration of the property management agreement. You must elect this option by

noticing ABC in writing. ABC will have 60 days from notice to close (complete the
buyback).”

18
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 26 of 34

133. Due to ABC’s failure to comply with the Investment Enterprise, IP Global elected this
buyback option and re-sold the Airdrie Property to Defendants for $68,000.
134, However, due to IP Global’s members being international residents, a Power of Attorney
was executed to allow Defendants, explicitly Jason Walsh and Karen-Lee. Walker authority
execute the necessary documents to carry out this sale.
135. Despite the agreed upon buyback price, Defendants reduced the sales price at closing and
‘included an additional Sixteen Thousand Dollars ($16,000) in unwarranted closing costs. W~
136. Defendant Karen-Lee Walker as agent for Defendants executed the closing documents to
sell the Airdrie Street Property with fraudulent costs in furtherance of the ongoing fraud.
137.  Asaresult of Defendants fraudulently reducing IP Global’s buyback price, the Defendants
were able to receive an additional unwarranted Twenty-Seven Thousand ($27,000). N
138. Defendants used this practice and procedure with other Foreign Investors as an attempt to
deprive, defraud and/or deter the Foreign Investors from reselling their property to the Defendants.
COUNT I
VIOLATION OF §10(B) OF THE 1934 ACT AND RULE 10B-5

139. Plaintiff incorporates paragraphs 1 — 138 by reference.
. 140. During the relevant periods of 2012 — present, the Defendants disseminated or approved
the false statements specified above, which they knew or deliberately disregarded were misleading
in that they contained misrepresentations and failed to disclose material facts necessary to make
the statements made, in light of the circumstances under which they were made, not misleading.
141. Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

a. employed devices, schemes and artifices to defraud;

b. made untrue statements of material facts or omitted to state material facts necessary

in order to make the statements made, considering the circumstances under which
they were made, not misleading; or

19
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 27 of 34

C. engaged in acts, practices and a course of business that operated as a fraud or deceit
upon Plaintiffs in connection with their purchase of the investment properties as
part of the investment enterprise.

COUNT HO
FEDERAL CiviL RICO, 18 U.S.C. § 1962 (c)

142. Plaintiffs incorporate by reference all of the preceding paragraphs of this Complaint as if
fully set forth herein.
143, . Defendants violated RICO and Plaintiffs were injured as a result.
144, Each Defendant is a “person” capable of holding legal or beneficial interest in property
. within the meaning of 18 U.S.C. §1961 (3).
145. Each Defendant violated 18. U.S.C. § 1962(c) by the acts described in the prior
paragraphs, and as further described below.
146. The Enterprise

Defendants, ABC Capital Investments, LLC, ABC Capital Realty, LLC, Giovanni Real
Estate, LLC, New Philly Construction, LLC, Stateside-Philly, LLC, Philly Acquisition, LLC,
Jason Walsh and Karen Lee-Walker acted together to form an association-in fact for the common
and continuing purpose described herein and constitute an enterprise within the meaning of 18
U.S.C. § 1961(4) engaged in the conduct of their affairs through a continuing pattern of |
racketeering activity. The members of the enterprise functioned as a continuing unit with an
ascertainable structure separate and distinct from that of the conduct of the pattern of racketeering
activity. There may also be other members of the enterprise who are unknown at this time.
147. ~~ Pattern of Racketeering Activity
Defendants, each of whom are persons with, or employed by, the enterprise, did

knowingly, willfully and unlawfully conduct or participate, directly or indirectly in the affairs of

20
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 28 of 34

the enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C. § 1961(1),
1961 (5), and 1962(C). The racketeering activity was made possible by Defendants’ regular and
repeated use of the facilities and services of the enterprise. Defendants had the specific intent to
engage in the substantive RICO violation engaged herein. | |

148. Predicate acts of racketeering activity are acts which are indictable under provisions of
the U.S. Code enumerated in 18 U.S.C. § 1961(1)(B), as more specifically alleged below.
Defendants each committed at least two acts or else aided and abetted such acts,

149. The acts of racketeering were not isolated, but rather the acts of Defendants were related
in that they had the same or similar purpose and result, participants, victims and method of
commission. Further, the acts of racketeering by Defendants have been continuous. There was
repeated conduct during a period beginning in approximately 2012 and continuing to the present,
and there is a continued threat of repetition of such conduct.

150. | The association-in-fact enterprise and the alternative enterprises, as alleged herein, were
~ not limited to the predicate acts and extended beyond the racketeering activity. Rather, they existed
separate and apart from the pattern of racketeering activity for the legitimate business purpose of
providing real estate investment vehicles to the Plaintiffs and possibly other customers. Defendants:
have had and do have, upon information and belief, legitimate plans outside of the pattern of
racketeering activity.

151. Plaintiffs specifically allege Defendants participated in the operation and management of
the association-in-fact enterprise and the alternative enterprises by overseeing and coordinating
the commission of multiple acts of racketeering as described below.

152. Predicate Act: Use of Mails and Wires to Defraud the Investors in violation of 18
U.S.C §81341 and 1343

21
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 29 of 34

‘Defendants committed acts constituting indictable offenses under 18 U.S.C §$1341 and
1343 in that they devised or intended to devise a scheme or artifice to defraud the Investors or to
obtain money from the Investors by means of false or fraudulent pretenses, representations or
promises. For the purpose of executing their scheme or artifice, Defendants caused delivery of
various documents and things by the U.S. mails or by private or commercial interstate carriers or
receive such therefrom. Defendants also transmitted or caused to be transmitted by means of wire
communication in interstate or foreign commerce various writings, signs and signals. The acts of
Defendants set forth above were done with knowledge that the use of the mails or wires would
follow in the ordinary course of business, or that such use could have been foreseen, even if not —
actually intended. These acts were done intentionally and knowingly with the specific intent to
advance Defendants’ scheme or artifice.
150. Defendants carried out their scheme in different states and countries and could not have
| done so unless they used U.S. mails or private or commercial interstate carriers or interstate wires.
In furtherance, of their scheme alleged herein, Defendants communicated amongst themselves and
with the Plaintiffs in furtherance of the scheme to defraud Plaintiffs. These communications were
typically transmitted by wire (i.e. electronically) and/or through United States mails or private or
commercial carriers. Defendants also transmitted or caused the fraudulent Rental Income
Statements, Agreement of Sales and Property Management Agreements by mail or wire between
2012 and the present and upon information and belief, to the Investors for the purposes of
negotiating and acquiring the investment properties.
. 151. Predicate Act: Fraud in the sale of securities
Defendants committed acts constituted fraud in the sale of securities in the fraudulent

representations in the sale of the investment contracts between Defendants and Plaintiffs.

22

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 30 of 34

Defendants made material misleading representation regarding the purchasing of the investment
contracts by the Plaintiffs between 2012 and the present. Defendants made untrue statements of
material facts or omitted to state material facts necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading; or engaged in acts,
practices and a course of business that operated as a fraud or deceit upon Plaintiffs in connection
with their purchase of the investment properties as part of the investment enterprise.
152. Continuity of Conduct

Defendants’ violations of state and federal law as set forth herein, each of which directly
and proximately injured Plaintiffs constitute a continuous course of conduct spanning a period
from 2012 through the present which was intended to obtain money through false representations,
fraud, deceit and other improper unlawful means. Therefore, said violations were a part of a pattern
of racketeering activity under 18 U.S.C. § 1961(1) and (5).

COUNT Il
FRAUD

153. Plaintiffs incorporate by reference all the preceding paragraphs of this Complaint as if
fully set forth herein. |

154.  Asalleged above, ABC engaged in a scheme to defraud the Investors, and engaged in acts,
practices, or courses of business that operated as a fraud upon the Investors. In carrying out this
fraud, ABC engaged in a great deal of deceptive acts in furtherance of the scheme.

155. ABC used Investor funds to make regular and/or requested distributions to Investors,
which reinforced the false narrative that the Investors’ funds were profitably invested and available
to withdraw.

156. This false narrative enabled ABC to convince Investors to keep their money invested

and/or re-invest when their existing investments purportedly “matured.”

23

 

 
XN

Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 31 of 34

157. At all relevant times, ABC acted knowingly or recklessly in carrying out this fraud.
158. By engaging in the conduct described above, ABC, directly or indirectly, in connection
with the purchase or sale of a security, and by the use of means or instrumentalities of interstate
commerce, of the mails, or of the facilities of a national securities exchange:

a. employed devices, schemes, or artifices to defraud; and

b. engaged in acts, practices, or courses of business which operated or would operate

as a fraud or deceit upon other persons.

159. ABC knew, or was reckless in not knowing, that it employed devices, schemes or artifices
to defraud and engaged in acts, practices, or courses of business that operated as a fraud upon other
persons by the conduct described above.
160. By engaging in the conduct described above, ABC violated, and unless enjoined will
continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and Rules! 0b-5(a)

and 10b-5(c) thereunder (17 C.F.R. §§ 240.10b-5(a) & 240.10b-5(c)].

COUNTIV
BREACH OF CONTRACT

161. Plaintiffs incorporate by reference all the preceding paragraphs of this Complaint as if
fully set forth herein,

162. At all times relevant to this litigation, Defendants were in a contractual relationship with
Plaintiffs and owed a duty to Plaintiffs to act in good faith and deal fairly with them.

163. Defendants breached that duty on more than one occasion by wrongfully converting,
taking, utilizing or managing property and financial interests of Plaintiffs.

164. Defendants breached their responsibilities in the Closing Documents including but not

limited to: |

a. Failing to distribute the guaranteed rental income;

b. Failing to pay maintenance costs (including but not limited to utilities costs,
real estate costs and code violations); ,

24

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 32 of 34

c. Failing to make renovations consistent with the PMA;
d. Failing to pay commission payments per the commission agreement;

165, Such acts and omissions leading to the Defendants’ breach of its duty to deal in good
faith and fairly with Plaintiffs were the actual and proximate cause of harm to Plaintiffs.
165. Defendants’ conduct was outrageous, with its acts being done with malice or bad
motives or reckless indifference to the interests of Plaintiffs.

COUNT V
UNJUST ENRICHMENT

166. Plaintiffs incorporate by reference all the preceding paragraphs of this Complaint as if
fully set forth herein.

167. Atall times relevant to this litigation, Defendants owed a legal duty to Plaintiffs to not
unfairly or unduly take advantage of Plaintiffs or commit wrongful acts in order to unjustly
enrich itself Plaintiffs’ expense or at the expense of Plaintiffs’ property or financial interests.
168. During the period from approximately 2014 - 2019, Defendants unjustly enriched itself
by wrongfully converting, taking, utilizing or managing the property and financial interests of
Plaintiffs,

169, Such acts and omissions leading to the. Defendants’ unjust enrichment were the actual
and proximate cause of harm to Plaintiffs.

170. Accordingly, Defendants are liable in damages to Plaintiffs in excess of $1,000.00, the

exact amount to be proven at trial, arising out of Defendants’ unjust enrichment.

25

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 33 of 34

DATED: December 23, 2019
Attorney for Plaintiff

26

Respectfully submitted,

MFI Law Group, PLLC

BY: WL fE—

Mu’ min F. Islam, Esq.

I.D. No, 208979

7433 Limekiln Pike, Ste. 210

. Philadelphia, PA 19138
215-735-2357/Fax: 215-735-2358
mislam@mfilaweroup.com

 
Case 2:19-cv-06116-RBS Document1 Filed 12/24/19 Page 34 of 34

VERIFICATION

I, Alexander Cheung, as Representative for the Foreign Investors verify that the
statements made in the foregoing Plaintiff's Complaint are true and correct to the best of my

knowledge, information and belief. I understand that the statements therein are made subject to

the penalties of 18 Pa.C.S. §4904 relating to unsworn falsification to authoriti tt

Alextnder/Cheung
Representative for the Foreigtinvestors

   

 

 

 
